The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 25, 2014

                                        No. 04-14-00060-CR

                                         John DONOHUE,
                                             Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                    From the 187th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013CR3514
                          Honorable Raymond Angelini, Judge Presiding

                                            O R D E R

         The trial court imposed sentence on John Donohue on October 25, 2013. Therefore, either a
motion for new trial or a notice of appeal was due thirty days later on November 25, 2013. See TEX.
R. APP. P. 21.4(a); 26.2(a). The clerk’s record contains a motion for new trial and a notice of appeal,
both of which are dated November 25, 2013. However, the documents were not filed with the
district clerk until December 5, 2013.

        The notice of appeal recites that it was filed on November 25, 2013, and is accompanied by
an unsworn declaration that “the foregoing instrument is true and correct.” We infer from these
statements that the notice of appeal was placed in the jail mail receptacle or delivered to jail
authorities for mailing on November 25, 2013. Because the notice was mailed on or before the
deadline and was received by the district clerk within ten days of the deadline, the notice of appeal
was timely. See Taylor v. State, No. PD-0180-13, 2014 WL 440990

        We retain the appeal on the docket of this court and order appellant’s brief due April 24,
2014.

                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 25th day of March, 2014.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court